                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                      AT WINCHESTER

  JEREMIAH MYERS and                            )
  CLARISSA MYERS,                               )
                                                )
                PLAINTIFFS,                     )
                                                )
  vs.                                           )   Case No. 4:18-cv-00039-JEL-SKL
                                                )   JURY DEMAND
  AJ CUNNINGHAM, CHARLIE WILDER,                )
  and TRACY CITY, TENNESSEE,                    )
                                                )
                DEFENDANTS.                     )

                              SECOND STIPULATED ORDER
                         (RESCHEDULING DEPOSITION OF TINA PRATER)

         This matter came on for hearing before the Honorable Judith E. Levy, United States

  District Judge sitting by Special Designation in the Eastern District of Tennessee on April

  17, 2020. During a telephonic hearing, the Court heard from the parties regarding the

  rescheduling of Ms. Prater’s deposition which had been scheduled for this date prior to the

  health emergency caused by the coronavirus. Due to the ongoing health emergency the

  parties were requesting the deposition be postponed and the scheduling order extended

  to permit the taking of Ms. Prater’s deposition either by video means as requested by the

  Plaintiffs or in-person as requested by the Defendants. Also present for the conference

  call were Tina Prater and Defendant Charlie Wilder. Ms. Prater also indicated that due to

  the ongoing health emergency she was having difficulty finding an attorney. Based on the

  argument of counsel, statement of Ms. Prater, the stipulation of the parties, and the entire

  record, the Court grants the request for a continuance of Ms. Prater’s deposition as follows:

         IT IS, THEREFORE, ORDERED that the deposition of Ms. Prater shall be continued

  to June 30, 2020, at 10:00 a.m. (Eastern Time). It is presumed that this deposition will be



Case 4:18-cv-00039-JEL-SKL Document 112 Filed 04/20/20 Page 1 of 4 PageID #: 1021
  conducted through video conferencing means. However, any party may file a motion with

  the Court requesting that the deposition be held in person should the ongoing health

  emergency permit an in-person deposition.

        IT IS FURTHER ORDERED that the scheduling order is hereby amended and

  extended to the extent necessary to complete this deposition.

        IT IS FURTHER ORDERED that Ms. Prater is required to attend this deposition

  whether or not she is able to obtain counsel or chooses not to have counsel present during

  the deposition.

        IT IS FURTHER ORDERED that should Ms. Prater fail to appear at the deposition,

  the Court will hold a hearing, at which Ms. Prater must show good cause for failing to

  appear or be at risk of being held in contempt.

        IT IS FURTHER ORDERED that the Parties shall serve a copy of the Order on Ms.

  Prater at the address provided to the parties by her during the conference call.



                                                    _______________________________
                                                    United States District Judge
                                                    Sitting by Special Designation




Case 4:18-cv-00039-JEL-SKL Document 112 Filed 04/20/20 Page 2 of 4 PageID #: 1022
                                     APPROVED FOR ENTRY,

                                     MOSELEY & MOSELEY
                                     ATTORNEYS AT LAW

                                     BY:     /s/ James Bryan Moseley
                                            James Bryan Moseley, No. 021236
                                     Attorneys for Plaintiffs
                                     237 Castlewood Drive, Suite D
                                     Murfreesboro, Tennessee 37129


                                     WATSON, ROACH, BATSON,
                                     ROWELL & LAUDERBACK, P.L.C.

                                     By: /s/Dan R. Pilkington
                                            Dan R. Pilkington, No. 024660
                                     Attorney for Defendant Tracy City
                                     P.O. Box 131
                                     Knoxville, Tennessee 37901-0131


                                     FARRAR & BATES, LLP

                                     By: /s/ Mark E. McGrady
                                            Mark E. McGrady, No. 030026
                                     Attorney for Defendants, AJ Cunningham and
                                     Charlie Wilder
                                     211 7th Ave. North, Ste. 500
                                     Nashville, TN 37219


                                     TIDWELL & ASSOCIATES

                                     By: /s/ W. Gerald Tidwell
                                            W. Gerald Tidwell, Jr.,  No. 010136
                                     Attorney for Defendants, AJ Cunningham and
                                     Charlie Wilder
                                     P.O. Box 4369
                                     Chattanooga, TN 37405




Case 4:18-cv-00039-JEL-SKL Document 112 Filed 04/20/20 Page 3 of 4 PageID #: 1023
                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing
  document was served upon all counsel of record by electronic mail via the Court’s
  electronic filing system or through alternate means for anyone not a part of the electronic
  filings in this case:

  Mark E. McGrady, Esq.                           Dan R. Pilkington, Esq.
  211 7th Avenue, North, Suite 500                1500 Riverview Tower
  Nashville, TN 37219                             900 South Gay Street
  Attorney for Defendants Cunningham              P.O. Box 131
  and Wilder                                      Knoxville, TN 37901
                                                  Attorney for Tracy City, Tennessee

  W. Gerald Tidwell, Jr , Esq.
  P. O. Box 4369
  Chattanooga, TN 37405
  Attorney for Defendants Cunningham
  and Wilder

  on this 20th day of April, 2020.

                                             /s/ James Bryan Moseley
                                                   James Bryan Moseley


  Copy to:      Tina Prater
                Luke Evans, Esq.




Case 4:18-cv-00039-JEL-SKL Document 112 Filed 04/20/20 Page 4 of 4 PageID #: 1024
